JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion for appointment of counsel and the opposition thereto, it is
ORDERED that the motion for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed November 14, 2012, be affirmed. Ap-pellee has offered legitimate nondiscriminatory reasons for the termination of appellant. Appellant has failed to produce evidence sufficient for a reasonable jury to find that the asserted reasons were pretex-tual and that the appellee intentionally discriminated against him. See Jones v. Bernanke, 557 F.3d 670, 678 (D.C.Cir.2009); Brady v. Office of the Sergeant at Arms, U.S. House of Representatives, 520 F.3d 490, 494 (D.C.Cir.2008). In addition, the district court did not abuse its discretion in denying appellant’s motion for sanctions. See Shepherd v. Am. Broad. Co., 62 F.3d 1469, 1479 (D.C.Cir.1995).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.